Case 2:20-cv-09242-SVW-AGR Document 1-1 Filed 10/08/20 Page 1 of 17 Page ID #:14




                 EXHIBIT “A”
                Case 2:20-cv-09242-SVW-AGR Document 1-1 Filed 10/08/20 Page 2 of 17 Page ID #:15
Electronically FILED by Superior Court of California, County of Los Angeles on 09/01/2020 11:11 AM Sherri R. Carter, Executive Officer/Clerk of Court, by S. Reyna,Deputy Clerk
                                                20CHCV00510

                                                                                                                                                                          SUM-100
                                                         SUMMONS                                                                                    FOR COURT USE ORLT
                                                                                                                                                ISOLO PAR4 USO OE L4 CORTEI
                                                (CITACION JUDICIAL)
           NOTICE TO DEFENDANT:
           (AV(SO AL DE(y)ANDADO)l
           LOWE'S HOME CENTERS, LLC, a North Carolina limited liability company; MARVIN R. ELLISON,
           an individual; LEVI (Last name unknown) an individual; and DOES 1-100, inclusive,
           YOU ARE BEING SUED BY PLAINTIFF:
           (LO ESTA DE))f)ANDANDO EL DENANDANTE)l
           JOHN BIRKE, an individual
           NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
           below,
              You have 30 CALENDAR DAYS alter this summons and legal papers are served on you to file a written response at this court and have a copy
           served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
           case. There msy be a court form that you can use for your response. You can fi'nd these court forms and more information at the California Courts
           Online Self-Help Center {www cour!info.ca.gov/sefihelp), your county law library, or the courthouse nearest you, If you cannot pay the filing fee, ask the
           court derk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
           be taken without further warning from the courL
              There sre other legal requirements. You may want to call an attorney tight away. If you do not know an attorney, you may want to call an attorney
           referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
           these nonprofit groups at the California Legal Services Web site {www Iawhelpcsll Iomisorg), the California Courts Online SelfHelp Center
           {WWW.COUriinfO.Ca.gOv/Selfireip), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
           costs on any settlement or arbitration sward of $ 1 0,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
           IAVISOI Lo han demandsdo. Si no responds denim de 30 diss, la corte puede decidir en su contra sin escuchsr su version. Lea la infonnsck)n a
           conti nuacicn.
              tiene 30 DIAs DE cALENDARID dsspues de que le enuaguen esta citscion y pspeies legsles para presenlar Una respuesla por escrito en eats
            corte y hscer que se entregue una copis sl demsndante. Vna carta o uns Ilamada Ielefcnica no Io prolegen. Su respueste por escrilo liens que eslar
            en fonnsto legal conucto si deses que procesen su csso en Is corie. Es posible que hays un fonnulsrio que usted pueds user para su respuests.
            puede enconlrar estos fonnuiarios de la corte y mfis inronnacidn en el Denim de Ayuda de Ies Corfes de Cali fomia (wwwsucorfeca gov), en Ia
            bibliolacs de leyes de su condsdo o en Is corte que le quads mss ceres. 3/no puede psgsi Ia cuots de presentacicn, pids sl secratsn'o de Ia corie que
            ie dfi Un fonnulario de exencidn de pago de cuotas. Si no presents su respuests s tiempo, puede perder el caso porincumplimiento y la corie le podrs
            qui ter su sueklo, dinero y bienes sin mfis sdvariencis.
               Hay orms requisitos Iegsles. Es recomendable que liame s un sbogsdoinmedislsmenle. Si no conoce s un sbogsdo, puede llsmsr s un servicio de
            remisidn s abogsdos. Si no puede pager a un ebogado, es posible que cumpls con los requisitos pere obtener servicios legsles gratuilos de un
            programs de servicios regales sin fi'nes de lucm. Puede encontrsr estos grupos sin fines de lucm en el silio web de California Legal Services,
            (www lswhelpcslifomia.org), en ei Centro de Ayuds de lss Cortes de California, fwww.sucorte.cs.gov) o ponisndose sn contaclo con ls corle o el
            colegio de sbogados locales. A II)SO: Por ley, la code liens derecho a red amer Isa cuolss y Ios coslos exentos por imponer un gravamen sobre
            cualquier recupemcfi)n de $ 10,000 0 mfis de valor racibida medianle un acuerdo o una concesii)n de srbilrsje en un caso de derecho civil. Tiene que
            pager el gravamen de ls corte antes de que ls corte pueda desechar el caso.
           The name and address of the court is:                                                                  CASE NUMBER: (iVumero dei Caso)I
           (El nombre y diruccion de la corle es); 9425 Penfield Ave. Chatsworth, CA 91 311


           The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombra, la diruccidn y el numero
           de teldfono del abogado del demandante, o del demandante que no liana abogado, es)I
           Michael R. Sohigian, 9420 Wilshire Boulevard, Second Floor, Beverly Hills, California 90212-3169; (310) 914-2494
           DATE:      ___________
                    August 31 2p2p                                                       Clerk, by                                                                         ,   Deputy
           (Fachs)                                                                       (Secretano)                                                                       (Ad) unto)
           (For proof of san/ice of this summons, use Proof of Service of Summons (form POS010).)
           (Para prueba de entrega de cata citatidn use al formulario Proof of Service of Summons, (POS-010).)
                                             NOTICE TO THE PERSON SERVED: You are served
            ISEALI
                                             1.
                                            2.
                                                          ~
                                                          ~
                                                      as an individual defendant.
                                                      as the person sued under the fictitious name of (specify);
                                                    3.    ~      on behalf of {spec)fy): LOWE'S HOME CENTERS, LLC

                                                           ~
                                                           ~
                                                          under:        CCP 416.10 {corporation)                                         CCP 416.60 {minor)

                                                           ~            CCP 416.20 (defunct corporation)                                 CCP 416.70 {conservatee)



                                                          ~~
                                                                        CCP 416.40 (association or partnership)                          CCP 416.90 {authorized person)
                                                                        other (specify):
                                                    4.           by personal delivery on (date)                                                                                Pone 1 of 1
           Form Adopled for unndalory Uce                                               SUWlfifiONS                                                 Code of Civil Procedure 00 cd 2 20, Cee
           Judnnl Council of Ceaonde                                                                                                                                    nnn cours ce. Sou
           suu-100 IRev July 1, 2000)
Electronically FILED by Superior Court of California, County of Los Angeles on 09/01/2020 11:11 AM Sherri R. Carter, Executive Officer/Clerk of Court, by S. Reyna,Deputy Clerk
                 Case 2:20-cv-09242-SVW-AGR Document 1-1 Filed 10/08/20 Page 3 of 17 Page ID #:16
                                                 20CHCV00510
                                        Assigned for all purposes to: Chatsworth Courthouse, Judicial Officer: Melvin Sandvig




                              Michael R. Sohigian (State Bar No. 15448)
                       1
                              LAW OFFICE OF MICHAEL R. SOHIGIAN
                       2      9420 Wilshire Boulevard, 2nd Floor
                              Beverly Hills, California 90212-3169
                       3      Telephone: (310) 914-2494
                              Telecopier: (310) 914-2484
                       4
                       5                 Attorneys for Plaintiff, JOHN BIRKE

                       6
                       7
                                                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
                       8
                       9           COUNTY OF LOS ANGELES, NORTH VALLEY – CHATSWORTH COURTHOUSE

                     10       JOHN BIRKE, an individual;                                                      )   Case No.:
                                                                                                              )
                     11                                                                                       )
                                                     Plaintiff,
                     12                                                                                       )   COMPLAINT
                                         vs.                                                                  )
                     13                                                                                       )   (1)       FRAUD – INTENTIONAL
                                                                                                              )             MISREPRESENTATION
                     14       LOWE’S HOME CENTERS, LLC, a North                                               )   (2)       PUBLIC NUISANCE
                              Carolina limited liability company; MARVIN R.                                   )   (3)       NEGLIGENCE
                     15
                              ELLISON, an individual; LEVI (Last name                                         )
                                                                                                                  DEMAND FOR JURY TRIAL
                     16                                                                                       )
                              unknown) an individual; and DOES 1-100,
                                                                                                              )
                     17       inclusive,
                                                                                                              )
                     18                                                                                       )
                                                     Defendants.
                                                                                                              )
                     19
                     20
                                         Plaintiff JOHN BIRKE (“BIRKE”) complains and allege as follows:
                     21
                                                                                            INTRODUCTION
                     22
                     23                  1.          About June 28, 2020, BIRKE, wearing a face mask, entered a retail hardware and

                     24       home improvement store located at 8383 Topanga Canyon Boulevard, West Hills CA 91304 (the
                     25
                              “Store”), which BIRKE is informed and believes and on that basis alleges is owned and/or operated
                     26
                              by defendant, LOWE’S HOME CENTERS, LLC (“LOWE’S”). Once inside the Store, BIRKE saw
                     27
                              a male shopper who was not wearing a face covering, in violation of California Governor Newsom’s
                     28
                              O:\60400\2001\pleading\complaint2(final).pld
                                                                      1
                               _______________________________________________________________________________
                                                      COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-09242-SVW-AGR Document 1-1 Filed 10/08/20 Page 4 of 17 Page ID #:17




       executive order requiring face masks in all public places to protect the public health against the
   1
   2   uncontrolled spread of SARS-CoV-2 (more commonly known as “COVID-19”).

   3             2.         BIRKE asked two LOWE’S employees to tell the man to comply with the law. Both
   4
       LOWE’S employees rejected BIRKE’S requests. BIRKE, left no other recourse, told the man he
   5
       was calling the police, which he did – although he was not able to reach them. In response to seeing
   6
   7   BIRKE on his cell phone trying to report him, the man approached to within 2 feet of BIRKE, and

   8   spat in BIRKE’s face four times in rapid succession. This attack occurred about 15 feet from a
   9   LOWE’S employee, who told the attacker, “You just spit in his face,” yet did absolutely nothing. In
  10
       fact, no LOWE’S employee so much as asked BIRKE if he was alright, in spite of the fact that an
  11
       invitee of Defendants might have deliberately infected BIRKE with a disease that as of this date has
  12
  13   caused more than 180,000 deaths in the United States. The primary means of its transmission is

  14   known to be airborne respiratory droplets expelled within 6 feet of another person, especially
  15   indoors.
  16
                 3.         LOWE’S advertises to the public that “our customers’ health is our priority during
  17
       the COVID-19 virus,” and it broadcast over the public address system at the Store that its
  18
  19   customers’ health and safety is its priority. The events of June 28th proved that was false. The true

  20   facts were that LOWE’S does less than nothing to protect its customers’ health; in patent,
  21
       indefensible violation of public health law, LOWE’S invites customers into its stores without
  22
       masks, and allows them to continue shopping freely even if they refuse to put on a mask. And in this
  23
  24   case, LOWE’S personnel allowed a mask refuser that was pointed out to them to be patently

  25   violating the law to roam as he pleased, and commit a possibly lethal battery, and certainly criminal
  26   assault, against BIRKE.
  27
                 4.         When BIRKE reasonably relied on the statements of LOWE’S, and acted on his
  28
       O:\60400\2001\pleading\complaint2(final).pld
                                               2
        _______________________________________________________________________________
                               COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-09242-SVW-AGR Document 1-1 Filed 10/08/20 Page 5 of 17 Page ID #:18




       reasonable expectation that LOWE’S complied with California law while making retail sales of
   1
   2   hardware and home improvement items to invitees like BIRKE and his assailant, BIRKE could not

   3   possibly have known the true facts about Defendants’ actual business practices at the Store. The
   4
       scope of damages BIRKE suffered from the fraud of LOWE’S is unknowable right now. But those
   5
       Defendants injured, and continue to injure, by flouting California law intended to protect public
   6
   7   health during a pandemic are not limited to BIRKE; the injured include potentially thousands, if not

   8   tens of thousands, of people, beyond those who enter the Store and including also those that come in
   9   contact with Defendants’ customers that have COVID-19 and, with Defendants’ blessing, refuse to
  10
       wear masks. That is why BIRKE sues not only for the fraud to which he fell victim, but to force
  11
       Defendants to abate the public nuisance the Store represents, which is an ongoing health threat to
  12
  13   the community.

  14                                                     PARTIES
  15             5.         BIRKE is and at all relevant times has been a resident of the City and County of Los
  16
       Angeles, California.
  17
                 6.         BRIKE is informed and believes and on that basis alleges LOWE’S is a limited
  18
  19   liability company formed under the laws of the State of North Carolina, with its principal place of

  20   business in the state of California, and which does business under the name “Lowe’s” and/or
  21
       “Lowe’s Home Improvement” in Los Angeles County, California. BIRKE is informed and believes
  22
       and on that basis alleges LOWE’S is engaged in California in the business of owning and operating
  23
  24   retail stores offering hardware and home improvement goods and services, including without

  25   limitation, the Store.
  26             7.         BIRKE is informed and believes and on that basis alleges Defendant MARVIN R.
  27
       ELLISON (“ELLISON”) is and at all times relevant has been a resident of and domiciled in the
  28
       O:\60400\2001\pleading\complaint2(final).pld
                                               3
        _______________________________________________________________________________
                               COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-09242-SVW-AGR Document 1-1 Filed 10/08/20 Page 6 of 17 Page ID #:19




       State of North Carolina. BIRKE is informed and believes and on that basis alleges that ELLISON is
   1
   2   and at all relevant times was the Chief Operating Officer (COO) and/or Chief Executive Officer

   3   (CEO) of LOWE’S and an owner, shareholder and/or director of LOWE’S.
   4
                 8.         BIRKE is informed and believes and on that basis alleges that Defendant Levi (Last
   5
       name not yet known; “LEVI”) is and at all relevant times has been a resident, domiciliary and
   6
   7   citizen of the State of California, and resident of the County of Los Angeles. BIRKE is informed

   8   and believes and on that basis alleges LEVI (a Latino or Hispanic male in his late 20s to early 30s,
   9   bald, and clean shaven) was the manager on duty at the Store at the time of the incident described
  10
       below, and directed, authorized, supervised, and approved the conditions that obtained in the Store
  11
       at that time. BIRKE made an oral report of that incident to LEVI, who identified himself as the
  12
  13   manager, at the Store about 45 minutes after it occurred.

  14             9.         BIRKE sues Defendants DOES 1 through 100 under fictitious names because
  15   BIRKE does not currently know their true names or capacities. When he learns the true names and
  16
       capacities of any of those fictitiously named defendants, BIRKE will seek this Court’s leave to
  17
       amend the Complaint accordingly. BIRKE is informed and believes and on that basis alleges that
  18
  19   DOES 1 through 100, and each of them, engaged in conduct or committed acts or omissions which

  20   proximately caused or contributed to the damages and losses BIRKE has sustained and will sustain
  21
       as alleged here.
  22
                 10.        BIRKE is informed and believes and on that basis alleges that at all relevant times
  23
  24   and in committing the acts and omissions complained of, each defendant, including DOES 1

  25   through 100, was, as appropriate, the owner, officer, director, subsidiary, principal, servant,
  26   representative, alter ego, partner, agent, or employee of each other defendant, and acted within such
  27
       capacity. BIRKE is further informed and believes and on that basis alleges that at all relevant times
  28
       O:\60400\2001\pleading\complaint2(final).pld
                                               4
        _______________________________________________________________________________
                               COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-09242-SVW-AGR Document 1-1 Filed 10/08/20 Page 7 of 17 Page ID #:20




       each defendant, including DOES 1 through 100, directed, ratified, approved, and/or affirmed each
   1
   2   and every alleged act of any of them.

   3             11.        Venue in this County is proper under Code of Civ. Proc. §395.5, since this is where
   4
       LOWE’S incurred liability to BIRKE, and breached its legal obligations.
   5
                                                           FACTS
   6
   7             12.        Defendants advertise to the public that “our customers’ safety is our priority” during

   8   the COVID-19 crisis, which as of the date of the events alleged here had caused the deaths of some
   9   133,000 Americans (a number of deaths which has since gone past 180,000), and has now infected
  10
       almost 6 million Americans. According to some experts, the number of actual COVID-19 cases
  11
       could be from 5-20 times the official number.
  12
  13             13.        It is well established that COVID-19 is particularly dangerous and potentially lethal

  14   for certain groups of people, including people with respiratory illnesses. BIRKE is and has been a
  15   chronic asthmatic for over 56 years, and he has suffered permanent lung disfigurement as a result.
  16
       His lung capacity is about 35% of normal. BIRKE does not and has never smoked.
  17
                 14.        As of about June 18, 2020, by executive order of Governor Newsom, all California
  18
  19   residents must wear a mask or face covering whenever they are in public indoors in any place of

  20   business open to the public. In his statement explaining the order, Governor Newsom stated, “We
  21
       are seeing too many people with faces uncovered – putting at risk the real progress we have made in
  22
       fighting the disease.”
  23
  24             15.        On June 28, 2020 at about 11:55 a.m., BIRKE entered the Store to buy an elevated

  25   toilet seat for use by his 72-year old wife, who suffers from asthma and COPD and is a cancer
  26   survivor, and who was having hip replacement surgery the next day. BIRKE saw notices at the
  27
       entrance that LOWE’S complied with all recommendations regarding protecting its customers and
  28
       O:\60400\2001\pleading\complaint2(final).pld
                                               5
        _______________________________________________________________________________
                               COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-09242-SVW-AGR Document 1-1 Filed 10/08/20 Page 8 of 17 Page ID #:21




       employees from COVID-19. In reliance on those notices, with the knowledge that the COVID-19
   1
   2   pandemic posed serious dangers to public health, and particularly to the health of BIRKE and his

   3   wife, BIRKE entered the Store.
   4
                 16.        When he entered the Store, BIRKE heard a recording Defendants continuously
   5
       broadcast over the Store’s public address system that LOWE’S customers’ health and safety is its
   6
   7   priority. Once inside the Store, however, BIRKE learned the statement and recording were false.

   8             17.        BIRKE noticed the maskless man that would attack him (a white male with an olive
   9   complexion, thick, wavy brown hair that appeared to be tied back in an uplifted pony tail, wearing a
  10
       black t-shirt with a neon green graphic on it, black shorts, and tan flip flops) standing in an aisle
  11
       BIRKE needed to go down. From about 40 feet away, BIRKE asked, “How did you get in here
  12
  13   without a mask?” Initially, the man mumbled an unintelligible response. BIRKE then said, “You

  14   have to have a mask on in here,” to which the man replied, “Fuck off, go do your fucking business.”
  15   BIRKE responded, “You’re violating California law,” and said he would inform an employee. The
  16
       man told BIRKE to “fucking stop bothering [him],” as he took out his cell phone and appeared to
  17
       begin recording BIRKE.
  18
  19             18.        BIRKE then went toward the front of the Store to find an employee or manager of

  20   LOWE’S that would tell the man he had to put on a mask or leave. BIRKE approached two
  21
       LOWE’S employees and told them about the man not having a mask; both refused to help BIRKE.
  22
       BIRKE asked them to summon a manager but both employees rejected his request.
  23
  24             19.        At this point, the maskless shopper was walking all around the store, playing a cat

  25   and mouse game with BIRKE, who was trying in vain to find a LOWE’S employee to intercede
  26   while keeping an eye on the man’s location from a distance.
  27
                 20.        Almost immediately after BIRKE called 911, he encountered the man in an aisle
  28
       O:\60400\2001\pleading\complaint2(final).pld
                                               6
        _______________________________________________________________________________
                               COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-09242-SVW-AGR Document 1-1 Filed 10/08/20 Page 9 of 17 Page ID #:22




       where the man walked to within about two feet of BIRKE and spat in BIRKE’s face four times
   1
   2   rapidly. This occurred in the presence of a LOWE’S employee and a customer looking at area rug

   3   samples.
   4
                 21.        The man then turned to the LOWE’S employee and the customer and said, “This guy
   5
       is bothering me because I don’t have a mask.” The LOWE’S employee replied, “Well, you just spit
   6
   7   in his face.” BIRKE confirmed with the employee, “you saw that,” and BIRKE asked him to call the

   8   manager. The LOWE’S employee refused.
   9             22.        The man then headed toward the exit at the front of the Store, stopping to tell
  10
       customers and employees that BIRKE was “bothering” him because he was not wearing a mask. At
  11
       one point, the man approached a male and female in the checkout line and spoke directly into their
  12
  13   faces as the woman visibly recoiled.

  14             23.        It appeared to BIRKE that someone gave the man a surgical mask, which he put on
  15   before proceeding to walk throughout the store again. BIRKE made further efforts to persuade a
  16
       LOWE’S employee to call the police. The man again confronted BIRKE, and moved toward him
  17
       threateningly, as BIRKE backed up several feet around an aisle corner with the attacker a few feet
  18
  19   from him. BIRKE finally stood his ground and the man approached again to within a few feet. At

  20   that time, a Latino male employee of LOWE’S whose name tag read “Oscar” approached and
  21
       BIRKE asked him to call the police, saying the man was threatening him again and had spat in his
  22
       face. Oscar replied, “We’re not allowed to call the police,” and walked away, saying, “You guys
  23
  24   need to move away from each other.” Several minutes later, the man left the store, apparently

  25   without buying anything. BIRKE is informed and believes that Defendants, including LEVI,
  26
       instructed the Store’s employees to make no effort to persuade a maskless customer to put on a
  27
       mask or leave the Store, and further instructed employees of LOWE’S not to call the police, even
  28
       O:\60400\2001\pleading\complaint2(final).pld
                                               7
        _______________________________________________________________________________
                               COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-09242-SVW-AGR Document 1-1 Filed 10/08/20 Page 10 of 17 Page ID #:23




       when a customer was attacked on LOWE’S premises, as BIRKE was.
   1
   2             24.        BIRKE again asked Oscar to call the police, and Oscar refused. Oscar also refused

   3   BIRKE’s request to contact a manager, telling BIRKE he needed to leave the store. BIRKE said he
   4
       would not leave because he had called 911 and was waiting for police to arrive. BIRKE waited
   5
       several minutes longer, then left to try to make a report at the nearby Topanga Station, which was
   6
   7   closed. BIRKE returned to the Store and after being directed to wait for about 15 minutes, was

   8   finally called up to speak to LEVI. BIRKE told LEVI about the attack. BIRKE did not see LEVI
   9   write or record anything BIRKE told him.
  10
                 25.        On June 29, 2020, the day after the incident at the Store, BIRKE telephoned the
  11
       corporate office of LOWE’S in North Carolina, and spoke to a man who identified himself as a
  12
  13   member of the in-house legal staff of LOWE’S. That attorney told BIRKE he had heard nothing

  14   about the attack the day before, and he was aware of no report about it. BIRKE is informed and
  15   believes, and on that basis alleges, that Defendants made no effort to identify the man that spat in
  16
       BIRKE’s face to determine whether he possibly infected other shoppers with whom he came in
  17
       close proximity, as BIRKE witnessed him do.
  18
  19             26.        Thus, far from treating the health of customers in the worst pandemic in 100 years as

  20   a priority, Defendants showed such callous indifference that they made no record of an assault on a
  21
       customer at Defendants’ premises that risked transmitting the virus.
  22
                                                        FIRST CAUSE OF ACTION
  23
                                                      (FRAUD – Against all Defendants)
  24
                 27.        BIRKE incorporates all preceding paragraphs of this Complaint as through fully set
  25
  26   forth here.

  27             28.        BIRKE entered the Store on June 28, 2020, in reasonable reliance on the written
  28
       representations and recorded statements of LOWE’S that LOWE’S was taking all reasonable and
       O:\60400\2001\pleading\complaint2(final).pld
                                               8
        _______________________________________________________________________________
                               COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-09242-SVW-AGR Document 1-1 Filed 10/08/20 Page 11 of 17 Page ID #:24




       required precautions to protect its customers from transmission of COVID-19, and that LOWE’S
   1
   2   was complying with all applicable laws and orders intended to protect public health in the

   3   pandemic.
   4
                 29.        These written and recorded representations were false. The true facts, concealed from
   5
       customers including BIRKE until they had entered the Store, were that Defendants, including LEVI,
   6
   7   invited and encouraged shoppers to enter the Store without any face covering, and made no effort to

   8   ensure compliance with California’s mask mandate even though it was and remains the most
   9   effective means of preventing transmission of the novel coronavirus in public settings. What is
  10
       more, Defendants concealed the facts that: 1.) Defendants would take no steps to protect customers
  11
       from potentially infected shoppers not wearing face coverings of any kind, leaving it entirely to
  12
  13   concerned customers to protect themselves from exposure to COVID-19; 2.) Defendants would

  14   allow potentially infected shoppers not only to move freely about the Store and approach other
  15   customers closely, but even to attack other customers within the Store and possibly infect them; 3.)
  16
       Defendants would refuse to act even after such an attack occurred; and, (4) Defendants would not
  17
       even make a written report about the attack or about complaints of their violating California’s mask
  18
  19   mandate.

  20             30.        Defendants knew at the time they made the representations that their customers’
  21
       health was their “priority” that such representations were false, and that the true facts as stated
  22
       above were not known and could not reasonably be known to their customers, including without
  23
  24   limitation BIRKE.

  25             31.        BIRKE is informed and believes, and on that basis alleges, Defendants made these
  26   false representations intending to induce customers, including without limitation BIRKE, to enter
  27
       the Store and buy merchandise LOWE’S was selling for profit.
  28
       O:\60400\2001\pleading\complaint2(final).pld
                                               9
        _______________________________________________________________________________
                               COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-09242-SVW-AGR Document 1-1 Filed 10/08/20 Page 12 of 17 Page ID #:25




                 32.        BIRKE neither knew nor had reason to know Defendants’ representations were false,
   1
   2   so he reasonably relied on those representations, and as a result was possibly deliberately infected

   3   by the attacker, who was at the Store at Defendants’ invitation and instance, in violation of
   4
       California law.
   5
                 33.        In making the false representations identified above and concealing the true facts,
   6
   7   Defendants acted with fraud, malice and oppression toward BIRKE, and in willful and reckless

   8   disregard of his rights, such that an award of punitive damages against each Defendant is warranted
   9   to deter and make examples of them.
  10
                                                      SECOND CAUSE OF ACTION
  11
  12                                     (PUBLIC NUISANCE -- Against all Defendants)
  13
                 34.        BIRKE incorporates all preceding paragraphs of this Complaint as through fully set
  14
  15   forth here.

  16             35.        During a nationwide pandemic of COVID-19, with case diagnoses spiraling out of
  17
       control, Defendants operate and maintain a retail store open to the public while violating emergency
  18
       orders that have the force and effect of state law. Defendants, including LEVI, invite, allow, and
  19
  20   encourage members of the public to enter and move about the Store without the most essential

  21   protective device available to the public – a face mask or covering. Defendants know that any such
  22   customers eschewing face coverings might be symptomatic or asymptomatic carriers of COVID-19,
  23
       with the potential to infect many times their number and contribute to the uncontrolled spread of the
  24
       novel coronavirus, with staggering consequences to the public.
  25
  26             36.        The conditions Defendants create and maintain at the Store are unlawful, noxious,
  27   indecent, offensive – in fact, potentially lethal – to a reasonable person. Those conditions affect a
  28
       O:\60400\2001\pleading\complaint2(final).pld
                                               10
        _______________________________________________________________________________
                               COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-09242-SVW-AGR Document 1-1 Filed 10/08/20 Page 13 of 17 Page ID #:26




   1   substantial number of persons that might be exposed to COVID-19 by entering the Store as a direct
   2   and proximate result of the conditions at the Store created and maintained by Defendants. BIRKE is
   3   informed and believes, and on that basis alleges, that Defendants, and each of them, have
   4   maintained such a nuisance at the Store continuously since April 2020.
   5             37.        The conditions described above are also specially and particularly injurious to
   6
       BIRKE, who was assaulted and battered in Defendants’ store in a way that significantly increased
   7
       his likelihood of contracting COVID-19 on top of the unreasonable risk of exposure to which
   8
       Defendants subjected him and all members of the public. Such conditions as exist at the Store are
   9
       also injurious to others whom BIRKE might expose, including without limitation BIRKE’s wife and
  10
       daughter.
  11
                 38.        BIRKE gave no consent, express or implied, to the conditions created and maintained
  12
       by Defendants.
  13
                 39.        Defendants have, without privilege or excuse, created, allowed, and continue to
  14
  15   allow these conditions despite knowledge that they occur, and despite having the ability to abate the

  16   conditions.

  17             40.        Defendants’ continuing failure and refusal to take reasonable steps to abate the

  18   conditions described above is a breach of their duty to the public to maintain the Store in a

  19   reasonably safe and healthful condition in compliance with all applicable health laws.
  20             41.        BIRKE is entitled to a permanent injunction requiring Defendants to take all
  21   immediate measures necessary to abate the nuisance conditions described above.
  22             42.        In bringing this lawsuit on behalf of the public and to protect and vindicate the rights
  23   of many persons to abate a public nuisance, BIRKE is entitled to an award of his reasonable
  24   attorney fees if he prevails under the Private Attorney General Act (Code of Civ. Proc. §1021.5).
  25
                 43.        Defendants have acted with malice and oppression toward BIRKE, and in willful and
  26
       reckless disregard of his rights, such that an award of punitive damages against each Defendant is
  27
       warranted to deter and make examples of them.
  28
       O:\60400\2001\pleading\complaint2(final).pld
                                               11
        _______________________________________________________________________________
                               COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-09242-SVW-AGR Document 1-1 Filed 10/08/20 Page 14 of 17 Page ID #:27




   1                                                  THIRD CAUSE OF ACTION
   2                             (NEGLIGENCE PER SE – Against all Defendants)
   3             44.        BIRKE incorporates all preceding paragraphs of this Complaint as through fully set

   4   forth here.
   5             45.        On June 28, 2020, when BIRKE went to the Store in West Hills, there were
   6
       published and announced public health Executive Orders issued by Governor Newsom on June 22,
   7
       2020, and earlier by Los Angeles Mayor Eric Garcetti, which required the wearing of masks or face
   8
   9   coverings in public, without exception for privately owned businesses open to the public. These

  10   orders have the force and effect of law, and they were designed to protect all persons in California
  11
       by stemming the uncontrolled spread of the novel coronavirus where outdoor social distancing was
  12
       not feasible.
  13
                 46.        Defendants, including LEVI, knowingly and willfully violated these laws by inviting
  14
  15   and allowing shoppers to enter and patronize the Store whether or not they wore masks or face

  16   coverings. Defendants took and take no steps to ensure compliance within the Store. In fact,
  17
       Defendants take the side of violators within their stores against shoppers such as BIRKE who
  18
       reasonably expect Defendants to comply with California’s public health laws.
  19
  20             47.        Defendants’ violation of these public health laws was a substantial factor in leading

  21   to the harm BIRKE suffered at the hands of the maskless shopper that spat in his face, thereby
  22   dramatically increasing BIRKE’s and other members of the public’s risk of contracting COVID-19
  23
       and transmitting it to others. This is exactly the type of harm the law Defendants violated was
  24
       designed to prevent, and the spitting attack on BIRKE was a foreseeable result of Defendants’
  25
  26   refusal to comply with the law, leaving it to members of the public inside the Store to defend

  27   themselves from maskless shoppers whose infection status they would have no way of knowing.
  28
                 48.        As a member of the public living and shopping in Los Angeles, California, BIRKE
       O:\60400\2001\pleading\complaint2(final).pld
                                               12
        _______________________________________________________________________________
                               COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-09242-SVW-AGR Document 1-1 Filed 10/08/20 Page 15 of 17 Page ID #:28




       was one of the class of persons the emergency public health orders were designed and intended to
   1
   2   protect.

   3             49.        There was no legitimate justification for Defendants’ deliberate violation of the law;
   4
       the only justification was the desire of Defendants, and each of them, to make money by catering
   5
       and deferring to potential customers that refused to wear masks in public.
   6
   7             50.        Defendants’ negligence actually and proximately caused harm to BIRKE in an

   8   amount not yet ascertained, but within the jurisdiction of this Court, and not more than $20,000,000.
   9             WHEREFORE, BIRKE requests the following judgment and relief:
  10
  11             ON THE FIRST CAUSE OF ACTION:

  12
                 A.         An award of compensatory damages in an amount subject to proof, but in no event
  13
  14   less than Twenty Million Dollars ($20,000,000);

  15             B.         An award of exemplary or punitive damages in an amount sufficient to deter and
  16
       make an example of Defendants, according to proof.
  17
                 ON THE SECOND CAUSE OF ACTION:
  18
                 C.         For preliminary and permanent injunctions against Defendants’ continued creation
  19
  20   and maintenance of the nuisance conditions described above at any and all of their stores at which

  21   such conditions are present;
  22
                 D.         An award of exemplary or punitive damages in an amount sufficient to deter and
  23
       make an example of Defendants, according to proof;
  24
  25             E.         For an award of reasonable attorney fees and other costs incurred in prosecuting this

  26   action under the Private Attorney General Act (Code of Civ. Proc. §1021.5).
  27             ON THE THIRD CAUSE OF ACTION:
  28
       O:\60400\2001\pleading\complaint2(final).pld
                                               13
        _______________________________________________________________________________
                               COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-09242-SVW-AGR Document 1-1 Filed 10/08/20 Page 16 of 17 Page ID #:29




                 F.         An award of general damages in an amount subject to proof, but in no event more
   1
   2   than Twenty Million Dollars ($20,000,000);

   3                        ON ALL CAUSES OF ACTION:
   4
                 G.         Costs of suit incurred in this action;
   5
                 H.         Such other and further relief as the facts and claims adduced at trial support; and,
   6
   7             I.         Any and all other relief as the court deems just and proper.

   8
       Dated: August 31, 2020                              LAW OFFICE OF MICHAEL R. SOHIGIAN

                                                                 Michael
   9                                                                           Digitally signed by Michael
                                                                               Sohigian
                                                                               DN: cn=Michael Sohigian, o=Law
                                                                               Office of Michael R. Sohigian, ou,


                                                                 Sohigian
  10                                                                           email=msohigian@mrslaw.net,
                                                                               c=US
                                                                               Date: 2020.08.31 17:39:27 -07'00'

  11                                                       By: _________________________
                                                                 Michael R. Sohigian
  12                                                             Attorneys for Plaintiff,
  13                                                             JOHN BIRKE

  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       O:\60400\2001\pleading\complaint2(final).pld
                                               14
        _______________________________________________________________________________
                               COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-09242-SVW-AGR Document 1-1 Filed 10/08/20 Page 17 of 17 Page ID #:30




                                                      DEMAND FOR JURY TRIAL
   1
   2             Plaintiff JOHN BIRKE hereby demands a trial by jury of his First and Third Causes of

   3   Action.
   4
       Dated: August 31, 2020                           LAW OFFICE OF MICHAEL R. SOHIGIAN
   5
   6
                                                               Michael
                                                                           Digitally signed by Michael
                                                                           Sohigian
                                                                           DN: cn=Michael Sohigian, o=Law
                                                                           Office of Michael R. Sohigian, ou,


                                                               Sohigian
                                                                           email=msohigian@mrslaw.net,
   7                                                                       c=US
                                                        By: _________________________
                                                                           Date: 2020.08.31 17:39:48 -07'00'



   8                                                          Michael R. Sohigian
                                                              Attorneys for Plaintiff,
   9                                                          JOHN BIRKE
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       O:\60400\2001\pleading\complaint2(final).pld
                                               15
        _______________________________________________________________________________
                               COMPLAINT; DEMAND FOR JURY TRIAL
